TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 9, 2013



                                      NO. 03-11-00351-CV


                              Floyd Pleasant Tarvin IV, Appellant

                                                   v.

                       Texas Department of Criminal Justice, Appellee




           APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PUYREAR, GOODWIN AND FIELD
          REVERSED AND REMANDED -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the trial court’s

overruling of appellant’s motion to reinstate: IT IS THEREFORE considered, adjudged and

ordered that trial court’s overruling of appellant’s motion to reinstate is reversed, and that the

cause is remanded with instructions that the trial court will hold a hearing on appellant's motion

to reinstate as required by rule 165a of the rules of civil procedure. It is FURTHER ordered that

the appellee pay all costs relating to this appeal, both in this Court and the court below; and that

this decision be certified below for observance.